DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Status
	Applicant’s amendments filed 5/10/2022 have been received and reviewed.  The status of the claims is as follows:
	Claims 1-4, 6-14, 21-27 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-2, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Batra (US 9483584 B2)
Regarding Claim 1
Cook discloses a method implemented by at least one computing device, the method comprising: 
receiving, via a user interface displayed by a computing device (see “selectable product categories 61” in paragraph [0027]; and the search functionality illustrated in Fig. 4A)
displaying the visual diagram in the user interface; receiving a user selection of a portion of the visual diagram which depicts the part of the item in order to identify the portion as corresponding to the part of the item; (see “when a user selects sub-component “12”” in paragraph [0039]; Fig. 4D)
selecting, based at least in part on the information, a visual diagram depicting multiple parts of the item; (see “when a user selects sub-component “12”” in paragraph [0039]; Fig. 4D) and 
mapping the selected portion of the visual diagram to the information for the part of the item (see paragraph [0039]; Fig. 4D); and 
generating data associated with the item part for storage at the service provider system, the data including the information and the mapping of the selected portion of the visual diagram to the information. (see “pop-up window 72” in paragraph [0039]; Fig. 4E; (see paragraph [0039]; Fig. 4D)


Cook does not explicitly disclose:
user input to list a part of an item via a service provider system, the user input including information that identifies the part of the item; 
based on the user selection, generating listing data associated with the part of the item
wherein the mapping causes the service provider system to return the part of the item responsive to a subsequent selection of the selected portion of the visual diagram; 
communicating the listing data, via a network, to the service provider system for storage.


Batra teaches that it is known to include receiving user input to list a part of an item via a service provider system, the user input including information that identifies the part of the item (claim 1: users collaboration to enter information regarding parts of particular products), based on a user selection, generating listing data associated with the part of the item (at least claim 1: collaborating user selects part to enter data for creation of listing information), wherein the mapping causes the service provider system to return the part of the item responsive to a subsequent selection of the selected portion of the visual diagram (at least claim 1: mapping created between business intelligence and CAD image, for subsequent selection), and communicating the listing data, via a network, to the service provider system for storage (at least claim 1:  user collaboration adding business intelligence for parts and mappings with CAD files saved) in a similar environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the invention of Cook with the features of Batra, since such a modification would have provided a technique for improved presentation of product data (at least column 1, lines 49-50 of Batra).

Regarding Claims 8, 21
Claims 8 and 21 are parallel in scope to Claim 1 and rejected on similar grounds.

Regarding Claims  2, 9, 22
Cook further discloses:
determining, based on the information, that the portion of the visual diagram likely corresponds to the item part being provided; and causing display of a visual indicator over the portion of the visual diagram to recommend user selection of the portion of the visual diagram. (see “selectable product categories 61” in paragraph [0027]; Fig. 4A; “The materials list lists the sub-components of a product” in paragraph [0029])

Regarding Claims 6, 13, 25
Cook further discloses
wherein the information identifies the item but does not identify the item part.  (see “Automatic Water Pump 36900-10000” in paragraph [0028])


Regarding Claim 12
Cook in view of Batra further discloses:
communicating the data to the service provider system for storage such that a subsequent selection of the portion of the visual diagram causes the item part to be returned as search result data. (see claim 1 of Batra)


2.	Claims 3, 10, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Batra, as applied above, and further in view of Sesti et al. (US 2017/0039610 A1).
Cookin view of Batra discloses the invention except for:
further comprising verifying that the selected portion of the visual diagram corresponds to the item part.  (see paragraphs [0053] and [0059] of Sesti)

Sesti teaches further comprising verifying that the selected portion of the visual diagram corresponds to the item part (see paragraphs [0053] and [0059] of Sesti). This step of Sesti is applicable to the method of Cook in view of Batra as they both share characteristics and capabilities, namely, they are directed to product models in a network catalog. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cook in view of Batra to include verifying that the selected portion of the visual diagram corresponds to the item part as taught by Sesti. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cook in view of Batra in order to provide an internet catalog where it would be easy for system administrators to manage and to reduce costs to implement and modify (see paragraph [0003] of Sesti).

3.	Claims 4, 7, 11, 14, 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Batra, as applied above, and further in view of Datta et al. (US 2018/0113919 A1).
Regarding Claims  4, 11, 24
Cook in view of Batra discloses the claimed invention except for:
further comprising identifying additional metadata associated with the selected portion of the visual diagram, and including the additional metadata with the data.  

Datta teaches further comprising identifying additional metadata associated with the selected portion of the visual diagram, and including the additional metadata with the data (see paragraphs [0014] and [0062] of Datta). This step of Datta is applicable to the system of Cook in view of Batra as they both share characteristics and capabilities, namely, they are directed to searching for items on a webpage. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cook in view of Batra to include metadata as taught by Datta. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Cook in view of Batra in order to detect trends and correlations in the data that can be used to predict the actual intent of users based on the query terms (see paragraph [0062] of Datta).


Regarding Claims 7, 14, 27
Cook in view of Batra further discloses a method:
wherein the information includes a photo of the item, (Cook: see “a photograph of the sub-component” in paragraph [0039]) 

Cook in view of Batra does not explicitly disclose, but Datta teaches:
wherein the method further comprises identifying the item part using machine vision techniques to recognize the item part based on the photo. (see paragraphs [0038] and [0062] of Datta)
The motivation for making this modification to the disclosure of Cook is the same as that set forth above, in the rejection of claim 4.


Response to Arguments
	Applicant’s arguments with respect to the rejection under 35 USC 101 have been fully considered, and are persuasive in light of the present amendments.  Accordingly, the rejection is withdrawn.
Applicant’s arguments with respect to the rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Petrou et al. (US 20120134590 A1) discloses identifying matching canonical documents in response to a visual query and in accordance with geographic information, including mapping information to selectable sub-portions of images.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MISIASZEK whose telephone number is (571)272-6961. The examiner can normally be reached Monday-Thursday. 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625